     Case 2:20-mj-03000-DUTY Document 4 Filed 09/30/20 Page 1 of 3 Page ID #:146



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JEFF MITCHELL (Cal. Bar No. 236225)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0698
 7        Facsimile: (213) 894-3713
          E-mail:    jeff.mitchell@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   IN THE MATTER OF THE SEARCH OF          Case No. 20-MJ-3000
     1460 4TH STREET, LEVEL B
13   SANTA MONICA, CA 90401                  GOVERNMENT’S EX PARTE APPLICATION
                                             TO UNSEAL SEARCH WARRANT AND
14                                           SUPPORTING DOCUMENTS; DECLARATION
                                             OF JEFF MITCHELL
15

16

17        Plaintiff, United States of America, by and through Assistant
18   United States Attorney Jeff Mitchell, hereby applies to the Court for
19   an order to unseal a search warrant and supporting documents in the
20   //
21   //
22   //
23

24

25

26

27

28
     Case 2:20-mj-03000-DUTY Document 4 Filed 09/30/20 Page 2 of 3 Page ID #:147



 1   above-captioned matter.     This application is based upon the attached

 2   declaration of AUSA Jeff Mitchell, and the files and records in this

 3   matter.

 4   Dated: September 29, 2020            Respectfully submitted,

 5                                        NICOLA T. HANNA
                                          United States Attorney
 6
                                          BRANDON D. FOX
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8

 9                                          /s/ Jeff Mitchell
                                          JEFF MITCHELL
10                                        Assistant United States Attorney

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
     Case 2:20-mj-03000-DUTY Document 4 Filed 09/30/20 Page 3 of 3 Page ID #:148



 1                          DECLARATION OF JEFF MITCHELL

 2        I, Jeff Mitchell, declare as follows:

 3        1.      I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.              I

 5   am the attorney representing the government in this matter.

 6        2.      On or about June 26, 2020, the government sought and

 7   received authorization to search the business premises located at

 8   1460 4th Street, Level B, Santa Monica, CA        90401.

 9        3.      The order authorizing the search warrant was signed by the

10   Honorable Jean P. Rosenbluth, United States Magistrate Judge, in Case

11   No. 20-MJ-3000.

12        4.      Pursuant to Local Rule 49.1-2, the search warrant

13   application and supporting affidavit were sealed because the warrant

14   had not yet been executed.      The warrant has now been executed and

15   sealing is no longer required.

16        5.      By this application, the government requests that the Court

17   issue an order unsealing the warrant, affidavit, and supporting

18   documents.

19        I declare under penalty of perjury under the laws of the United

20   States of America that the foregoing is true and correct and that

21   this declaration is executed at Los Angeles, California, on September

22   29, 2020.

23

24                                            JEFF MITCHELL
25

26

27

28
